January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    JAAV INVESTMENTS, LLC, Appellant

NO. 14-12-00839-CV                      v.

                     AMCAP MORTGAGE, LTD, Appellee
                     ________________________________

       This cause, an appeal from the final judgment in favor of appellee, Amcap
Mortgage, Ltd., signed June 13, 2012, was heard on the transcript of the record.
We have inspected the record and find error with regard to the submission of the
damages question to the jury. We therefore order the judgment of the court below
REVERSED and REMANDED in part with regard to and for a new trial on
appellee Amcap Mortgage, Ltd.’s fraud claim against appellant JAAV
Investments, LLC. We otherwise order the judgment of the court below
AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Amcap Mortgage, Ltd.

      We further order this decision certified below for observance.